Citation Nr: 0433408	
Decision Date: 12/17/04    Archive Date: 12/21/04

DOCKET NO.  97-29 499A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to service connection for heart disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. A. Herman, Counsel




INTRODUCTION

The veteran had active military service from June 1963 and 
June 1967.  This matter arises from a September 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.

The issue of service connection for heart disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  The veteran does not have a seizure disorder.


CONCLUSION OF LAW

A seizure disorder was not incurred in or aggravated by 
active service, and epilepsy may not be presumed to have been 
incurred in such service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2004)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

By a letter dated in May 2003, the RO advised the veteran of 
the essential elements of the Veterans Claims Assistance Act 
of 2000 (VCAA).  The veteran was advised that VA would make 
reasonable efforts to help him get the evidence necessary to 
substantiate his claim for service connection, but that he 
must provide enough information so that VA could request any 
relevant records.  The veteran was also advised of the 
evidence received and was requested to provide authorization 
for the release of any additional private medical records.  
The veteran was also asked to identify any additional 
information or evidence that he wanted VA to try and obtain.  

The September 1996 rating decision, October 1997 statement of 
the case (SOCs), September 1998 Supplemental Statement of the 
Case (SSOC), and December 2003 SSOC collectively notified the 
veteran of the relevant laws and regulations and essentially 
advised him of the evidence necessary to substantiate his 
claim for service connection.  The December 2003 SSOC 
specifically set forth the regulations pertaining to VA's 
duty to assist, thus notifying the veteran of his and VA's 
respective obligations to obtain different types of evidence.  
These documents also advised the veteran of the evidence of 
record, adjudicative actions taken, and of the reasons and 
bases for denial.  

Medical records have been obtained from the Asheville VA 
Medical Center (VAMC), the Chattanooga VAMC, and the 
Murfreesboro VAMC.  The veteran has not identified any 
outstanding medical records that would be pertinent to the 
claim on appeal.  The Board notes that multiple requests were 
made to obtain copies of treatment records from F.H. Wood, 
M.D., and that the veteran was apprised of the same.  Other 
identified private medical reports were obtained and are of 
record.  A VA examination was conducted in December 1998 for 
the purpose of determining the nature, severity, and etiology 
of the veteran's epilepsy disorder.  At the request of the 
examiner, additional testing was conducted in June 1999.  
Therefore, the Board finds that VA has satisfied its duty to 
notify and to assist pursuant to the VCAA.  See 38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Service connection may also be granted for disability which 
is proximately due to or the result of a service- connected 
disease or injury.  38 C.F.R. § 3.310(a) (2004).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
epilepsy becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary. 38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. § 3.307, 3.309 
(2004).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2004).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2004).

The veteran's service enlistment examination indicated that 
his neurologic system was normal.  He denied any history of 
epilepsy or fits.  In March 1966, while on his way to sick 
back for symptoms of a cold, the veteran became dizzy, 
started sweating, became blind, and passed out.  He was 
observed to arch his back and neck and have jerking motion of 
the extremities.  The physicians at the sick bay observed 
tonic-clonic motions of the veteran's arms, his neck was 
extended, pupils were dilated, and there was urinary 
incontinence.  The seizures quickly dissipated without 
medication.  The veteran provided a history of 12 to 15 
"black-out spells" since 1962.  He denied a history of 
grand mal type seizures.  He indicated that he had Scarlet 
Fever as a child.  No history of head injury was provided.  
The veteran was monitored for 11 days.  The diagnosis at 
discharge was seizure disorder, convulsive type (grand mal 
epilepsy).  

In April 1966, a Medical Board determined that, although the 
veteran did sustain a definitely observed major motor 
seizure, the episode was likely the result of an 
streptococcal pharyngitis and tonsillitis infection that 
occurred concurrently with the seizure.  The Medical Board 
recommended that he be returned to 6 months limited duty.  An 
August 1966 treatment note indicated that the veteran had not 
had a seizure since the March 1966 episode.  The veteran's 
history of having generalized convulsions and a grand mal 
seizure was noted at his June 1967 service discharge 
examination.  Both conditions were noted to exist prior to 
service.

As part of a September 1986 claim for non-service-connected 
pension benefits, medical records from W.A. Tyler, M.D., R.L. 
Chironna, M.D., J.T. Layne, M.D., and Ft. Sanders Regional 
Medical Center were associated with the claims folder.  Dated 
between March 1986 and September 1987, those records document 
the veteran's treatment for complaints of chronic low back 
pain.  The records contain no findings regarding complaints, 
treatment, or diagnosis of seizures or epilepsy.

The post-service medical evidence also consists of records 
Dr. Wood, Vanderbilt University, and the VAMCs located in 
Asheville, Chattanooga, and Murfreesboro.  A September 1996 
report from Dr. Wood indicated that the veteran was seen for 
complaints of grand mal seizures.  A neurological examination 
showed the veteran's cranial nerves to be intact.  His gross 
and fine motor movements were normal.  Deep tendon reflexes 
were present and symmetrical.  No diagnostic testing or 
observation period was conducted.  There was also no finding 
with regard to when the veteran last suffered a seizure.  The 
diagnosis was grand mal seizures.  Dr. Wood opined that the 
veteran's seizure disorder was caused by problems that he had 
with his heart in service.  Several treatment records from 
the Asheville VAMC indicate that the veteran has been 
diagnosed as having seizure disorder with grand mal seizures.  
Again, there is no evidence showing that the diagnosis of 
seizure disorder was made in conjunction with testing or 
observation.

The Board has also considered the report of a December 1998 
VA neurology examination.  The veteran reported that he had 
been suffering from seizures on a routine basis since his 
active service.  He described his seizure episodes as waking 
up while biting his tongue.  He said the pain from the tongue 
biting wakes him up.  The veteran stated he had two to three 
of these spells a week and could have as many as two or three 
a night.  He indicated that his wife had never witnessed him 
having any tonic-clonic activity.  He did not describe any 
"post ictal" period.  The veteran denied incontinence.  An 
examination of his tongue revealed no lesions or indications 
of tongue biting.  Aside from the medication prescribed in 
service, he said he had never received any anti-convulsive 
medications.  The veteran's service medical records were 
reviewed and discussed.  A neurological examination was also 
conducted.  

The impression was that the veteran had one generalized 
tonic-clonic seizure in service.  The examiner stated that 
the spells of tongue biting were rather odd in terms of 
calling them seizures.  He said there was no post ictal 
period and jerking to go with them.  He also indicated that 
it was unusual that the veteran's wife had never witnessed 
one of these spells.  The examiner doubted that the veteran 
was actually suffering from seizures.  However, he 
recommended that the veteran undergo an electroencephalogram 
(EEG) to determine whether he was in fact suffering seizures.  

The veteran underwent a 1-day EEG/CCTV at Vanderbilt 
University Medical Center in June 1999.  He had no spell 
during the one-day video-EEG monitoring.  The EEG was normal 
in wakefulness and sleep.  The examiner indicated that the 
study therefore failed to provide evidence for a diagnosis of 
epilepsy.  

VA regulations require verification of the seizure activity 
by competent medical expert where the diagnosis is 
questioned.  38 C.F.R. § 4.121.  The veteran was seen in 
service for suspected seizure activity and was diagnosed with 
a seizure disorder.  However, the Medical Board prior to 
service discharge thought the seizure activity may have been 
the result of an upper respiratory illness.  Despite testing 
and a complete neurological examination, VA has been unable 
confirm the presence of a disability manifested by seizures.  
The opinion from Dr. Wood diagnosing the veteran with grand 
mal seizure disorder and speculating as to the cause of the 
veteran's seizure disorder is insufficient to establish the 
requisite diagnosis of a chronic disability manifested by 
seizures, in the face of the countervailing medical opinion 
that the diagnosis is unsupported.  See Sklar v. Brown, 5 
Vet. App. 140 (1993).  As noted above, the opinion obtained 
from Dr. Wood appears to be solely of the veteran's reported 
history and not supported by any testing or actual 
observation of a seizure episode.  Other diagnoses of seizure 
disorder also merely repeat the history of seizures as 
reported by the veteran.  In fact, there is no evidence that 
a medical professional has ever witnessed the claimed 
seizures since the in service event.

Conversely, although the veteran's subjective complaints of 
seizures (described as tongue biting that wakens him) have 
continued, a VA neurologist determined in December 1998 that 
there was insufficient clinical evidence to support the 
history of diagnosis of a seizure disorder.  The probative 
value of medical evidence is based on the expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches.  As is true with any piece of 
evidence, the credibility and weight to be attached to these 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470 
(1993).  This opinion was supported by the findings of the 1-
day video-EEG monitoring performed in June 1999, which failed 
to provide evidence to support a diagnosis of epilepsy.  The 
veteran's EEG was normal in wakefulness and sleep.

While the Board is not free to ignore the earlier medical 
diagnoses of seizure disorder in the record, it is certainly 
free to assess the credibility of these opinions in light of 
the lack of current clinical findings to support the 
diagnoses.  Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  
In this case, the Board finds that the December 1998 and June 
1999 medical determinations that the diagnosis of a seizure 
disorder is unsubstantiated outweighs the positive evidence 
of a current disability manifested by seizures.  The Board 
has reviewed all of the evidence of record.  The Board 
specifically finds that the December 1998 neurology 
examination report and the June 1999 neurodiagnostic report 
are in accord with § 4.121, and establish that the veteran 
does not have a seizure disorder.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of service connection for seizure disorder and that, 
therefore, the provisions of § 5107(b) are not applicable.


ORDER

Entitlement to service connection for a seizure disorder is 
denied.


REMAND

The veteran contends that he currently suffers from a heart 
disorder that is etiologically related to his military 
service.  While he admits that he had rheumatic fever as a 
child, the veteran insists that he had no residuals from that 
illness.  He argues instead that any heart problem he may 
have had at enlistment was aggravated by his active service.

A review of the record shows that the veteran was noted to 
have a heart murmur at his service enlistment examination.  
Service medical records also show that the veteran was seen 
on multiple occasions for complaints of chest pain.  There 
was some speculation as to whether the veteran suffered from 
aortic stenosis.  ECGs performed at that time, however, were 
normal.  The veteran's service discharge examination included 
the diagnoses of "Stokes-Adams Syndrome" and heart murmur.  
Both were noted to have existed prior to service.  The report 
also indicated that there was no evidence of organic heart 
disease or rheumatic heart disease.

Post-service medical evidence includes the report of a May 
1997 VA heart examination.  Following a review of the record 
and physical examination, the veteran was found to have 
undiagnosed chest pain and hypertension.  The examiner 
indicated that he was not able to determine whether the 
veteran had rheumatic heart disease until he reviewed the 
report of a scheduled ECG.  If the veteran had rheumatic 
heart disease and had an untreated or uncured streptococcal 
throat infection in service, the examiner stated that it was 
possible that the rheumatic heart disease was a result of 
that infection.  He said the question was further complicated 
by the veteran's history of having rheumatic fever as a child 
and possible residuals stemming from that illness.  In sum, 
with the available information, the examiner stated that he 
was unable to make a determination if the veteran's rheumatic 
heart disease, if he in fact has the disease, is related to 
his military service.  The results of several cardiovascular 
tests were subsequently associated with the record.  However, 
there is no indication that the examiner reviewed these 
reports or took the opportunity to render a more conclusive 
medical opinion.  As such, the matter must be returned to the 
RO for an additional medical opinion.

In light of the above, this case is REMANDED to the RO for 
the following development:

1.  The RO should forward the veteran's 
entire claims file for review by the 
examiner who previously examined the 
veteran in May 1997.  Based on a detailed 
review of the claims folder, including 
this remand, the examiner should provide 
an opinion as to whether it is more 
likely, less likely or as likely as not 
that the veteran's current heart 
disability (including, but not limited 
to, rheumatic heart disease) had its 
onset during his active service.  If the 
veteran's heart disability pre-existed 
service, the examiner should state 
whether such disorder underwent a 
permanent and measurable increase in 
severity beyond its natural progress in 
service.  The rationale for all opinions 
expressed must also be provided.  

2.  Upon completion of the above 
requested development and any additional 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
All applicable laws and regulations 
should be considered.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of all evidence received since 
the December 2003 Supplemental Statement 
of the Case and discussion of all 
pertinent laws and regulations, 
including, but not limited to the VCAA.  
Allow an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 




2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



